Reversed and Rendered and Memorandum Opinion filed April 16, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00437-CV

                     FROST NATIONAL BANK, Appellant
                                         V.
                            JEANIE WHITE, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 843737

                 MEMORANDUM                       OPINION


      Frost National Bank (“Frost”) appeals the trial court’s refusal to revive the
judgment Frost obtained against Jeanie White in 2006. Because the trial court lacked
the discretion to deny Frost’s timely request, we reverse the trial court’s ruling and
render the requested order reviving the judgment.

      “If a writ of execution is not issued within 10 years after the rendition of a
judgment of a court of record or a justice court, the judgment is dormant and
execution may not be issued on the judgment unless it is revived.” TEX. CIV. PRAC.
& REM. CODE ANN. § 34.001(a). “A dormant judgment may be revived by scire
facias or by an action of debt brought not later than the second anniversary of the
date that the judgment becomes dormant.” Id. § 31.006. An action for debt is an
independent suit resulting in a new judgment, but a scire facias proceeding is a
continuation of the suit in which the original judgment was rendered. See Berly v.
Sias, 152 Tex. 176, 181, 255 S.W.2d 505, 508 (1953). Frost sought to revive the
judgment by scire facias.

       A scire facias hearing is non-evidentiary, requiring no findings of fact or
conclusions of law. See Cadle Co. v. Rollins, No. 01-09-00165-CV, 2010 WL
670561, at *2 (Tex. App.—Houston [1st Dist.] Feb. 25, 2010, no pet.) (mem. op.).
In determining whether to revive a dormant judgment, the trial court considers the
date of the judgment, the date of the motion, and any evidence that the time to bring
the scire facias proceeding was extended by the issuance of a writ of execution. See
id.; Trad v. Colonial Coins, Inc., No. 14-02-00172-CV, 2003 WL 124680, at *2
(Tex. App.—Houston [14th Dist.] Jan. 16, 2003, no pet.) (mem. op.). The trial court
has no discretion to refuse a timely filed motion to revive an outstanding judgment
scire facias. See Cadle Co., 2010 WL 670561, at *2.

       The record establishes that Harris County Civil Court at Law No. 1 signed a
final judgment on January 31, 2006, holding Jeanie White and Martin White1 jointly
and severally liable to Frost in the principal amount of $17,865.21, together with
attorney’s fees and pre- and post-judgment interest. If no writ of execution was
issued, the judgment became dormant on January 31, 2016. To revive the judgment,



       1
         Because the two judgment debtors share the same surname, we will refer to them by their
respective given names.

                                               2
Frost had to file a motion in the same case by January 31, 2018, to revive the
judgment scire facias. See TEX. CIV. PRAC. & REM. CODE ANN. 31.006.

      Frost filed its “Plaintiff’s Application for Writ of Scire Facias to Revive
Judgment” on May 23, 2017, in the same court and in the same cause number in
which the judgment to be revived was rendered. The trial court ordered citation scire
facias issued to Martin but not to Jeanie. Martin failed to respond, and the trial court
granted Frost’s motion reviving the judgment against him.

      On January 26, 2018, Frost filed an application for writ of scire facias to revive
the judgment specifically against Jeanie. This time, the trial court ordered the clerk
of the court to issue citation scire facias to her. Jeanie was personally served, but
she, too, failed to respond. The trial court nevertheless denied Frost’s motion for an
order reviving the judgment. Although the ruling was not reduced to a signed order,
Frost moved for reconsideration, and in the order denying reconsideration, the trial
court recited that it had denied Frost’s application to revive the judgment.

      The record shows that Frost satisfied the statutory prerequisites to revival. It
filed both its first and its second applications to revive the judgment scire facias less
than two years before the judgment became dormant. Jeanie White did not respond,
and thus, did not attempt to show that the judgment had been paid, discharged, or
was otherwise no longer owed. The trial court therefore had no discretion to refuse
to revive the judgment. See Cadle Co., 2010 WL 670561, at *2.

      We accordingly reverse the trial court’s ruling and render judgment that the
final judgment against Jeanie White, which was signed January 31, 2006, in Cause
No. 843737 in the County Civil Court at Law No. 1 of Harris County, Texas, is
REVIVED effective January 31, 2016.




                                           3
                                      /s/       Tracy Christopher
                                                Justice

Panel consists of Justices Christopher, Hassan, and Poissant.




                                            4